Parker, P. J. (concurring):
I concur in the conclusion reached in this case. I do not do so upon the ground that plaintiff was assessed between January 1 and April 25, 1901,-for the taxes which it seeks to recover back, because I am of the opinion that such assessment was completed On October 1, 1900; but I do so upon the ground that the Legislature intended to give the act of April 25, 1901, a retroactive effect so as to avoid all assessments of taxes that were to be collected for the year beginning . January 1,1901. The language is not very apt to express that idea, but it indicates a purpose to exempt some assessments made prior to the passage of the act, and it is hardly to be supposed it intended to exempt those assessments made between January 1 and April 25, 1901, and include those which, although made *357before January first, were to be collected and appropriated to the expenses of 1901. This plain effort to declare some assessments void may very well be held to include all assessments upon which the taxes levied for the purposes of 1901 were based.
In view of such provision and to avoid double taxation, I conclude that it is reasonable to ascribe such an intent to this act.
~ Judgment ordered for the plaintiff for the sum of $4,786.18, with costs.